
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.40


        The following three amendments to the Health Net, Inc. 401(k) Savings
Plan (as amended and restated effective January 1, 2001) constitute all
amendments to such plan made through December 31, 2002:

--------------------------------------------------------------------------------

AMENDMENT NUMBER ONE
TO THE
HEALTH NET, INC. 401(K) SAVINGS PLAN
(As Amended and Restated effective January 1, 2001)

        The Health Net, Inc. 401(k) Savings Plan (the "Plan") is amended
effective September 30, 2001 as follows:

        Section 8.5(a) of the Plan is amended to delete the phrase "Unless a
Participant or a Beneficiary elects an optional form of distribution described
in subsection (b)," as it appears therein.

        1.      Subsection (b) of Section 8.5 of the Plan is hereby deleted in
its entirety (redesignating each subsequent subsection and each reference
thereto accordingly).

        2.      Section 8.5(d) of the Plan is amended to substitute the phrase
"the payment of a lump sum shall be made" for the phrase "the payment of a lump
sum shall be made, or installment or annuity payments shall commence, as the
case may be," as it appears in the first sentence thereto.

        3.      Section 8.6 of the Plan is hereby deleted in its entirety
(redesignating each subsequent Section and each reference thereto accordingly).

--------------------------------------------------------------------------------

AMENDMENT NUMBER TWO
TO THE
HEALTH NET, INC. 401(K) SAVINGS PLAN
(As Amended and Restated effective January 1, 2001)

        The Health Net, Inc. 401(k) Savings Plan (the "Plan") is amended,
effective as of January 1, 2002, except as otherwise provided, as follows:

        1.      Effective as of January 1, 2001, subsection (11) of Article 2 of
the Plan is amended to insert the phrase ", a qualified transportation fringe
benefit plan described in section 132(f) of the Code" after the phrase "or any
other qualified cash or deferred arrangement described in section 401(k) of the
Code" as it appears therein.

        2.      Section 4.2(a) of the Plan is amended to (I) to add the phrase
"(or such higher percentage as deemed necessary to conform to the Company's
payroll practices)" after the phrase "and not more than 17 percent (17%) of such
Participant's Compensation"; (II) to substitute the phrase "as designated by the
Participant either on his or her application form or by telephone or such
electronic means as may be prescribed by the Committee, as described in
Section 3.2" for the phrase "as designated by the Participant on his or her
application pursuant to Section 3.2" as it appears at the end of the first
sentence thereof and (III) to add a new sentence at the end thereof to read as
follows:

Notwithstanding the foregoing, the Committee may from time to time specify a
limit on Salary Deferral Contributions made for the benefit of some or all
Participants who are Highly Compensated Employees which is less than 17% of such
Participant's Compensation.

        3.      Effective as of December 1, 2002, Section 4.2 of the Plan is
further amended to add a new subsection at the end thereof to read as follows:

        (c)    Catch-Up Contributions. Each Participant who is eligible to make
Salary Deferral Contributions for a payroll period pursuant to subsection
(a) above and who has, or will attain age 50 before the close of the current
Plan Year shall be eligible to have Salary Deferral Contributions made in
addition to those described in subsection (a) above in accordance with, and
subject to the limitations of, section 414(v) of the Code ("Catch-Up
Contributions"). Such Catch-Up Contributions shall not be taken into account for
purposes of Section 4.2 or 7.5 of the Plan. The Plan shall not be treated as
failing to satisfy the provisions of the Plan implementing the requirements of
section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416 of the Code, as
applicable, by reason of such Catch-Up Contributions.

        4.      Section 4.5 of the Plan is amended to delete subsections (c),
(d)(3) and (e)(3) in their entirety (renumbering and redesignating each
subsequent subsection and reference thereto).

        5.      Section 4.5(c)(2) (as renumbered) of the Plan is amended to add
the phrase "(including any Matching Contributions made under Section 14.3)"
after the phrase "the nearest one-hundredth of one percent (.01%), of the
Matching Contributions" as it appears in the first sentence thereof.

        6.      The first sentence of Section 5.1 of the Plan is amended in its
entirety to read as follows:

If an Employee receives an "eligible rollover distribution" (within the meaning
of section 402(c)(4) of the Code) from an employees' trust described in
section 401(a) of the Code which is exempt from tax under section 501(a) of the
Code, a qualified annuity plan described in section 403(a) of the Code, an
annuity contract described in section 403(b) of the Code, an individual
retirement account or annuity described in section 408(a) or 408(b) of the Code
or an eligible plan under section 457(b) of the Code which is maintained by a
state, a political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state, then such Employee may contribute to
this Plan an amount not in excess of the eligible rollover distribution;
provided, however, that, if any portion of an eligible rollover distribution
includes after-tax contributions, such after-tax contributions may be rolled
over to this Plan pursuant to this Section 5.1 only to the extent that such
after-tax contributions are transferred on behalf of the Employee directly from
a qualified defined contribution plan described in section 401(a) or 403(a) of
the Code.

        7.      Section 5.2 of the Plan is amended to add a new phrase at the
end thereof to read as follows:

        and shall not be required to accept such a contribution to the extent
that it consists of property other than cash.

        8.      Section 6.2(a) of the Plan is amended to add the phrase "and
existing investment funds may be removed," after the phrase "Additional
investment funds may be established" as it appears in the last sentence thereof.

        9.      Section 7.5(1) of the Plan is amended (I) substitute the dollar
amount "$40,000" for the dollar amount "$30,000" as it appears therein and
(II) to substitute the percentage "one hundred (100%)" for the percentage
"twenty-five (25%)" as it appears therein.

        10.  Section 8.2(c)(C) of the Plan is amended (I) to substitute the
number "6" for the number "12" as it appears therein and (II) to delete the last
sentence thereof in its entirety.

        11.  Effective for distributions commencing after the earlier of (i) the
date which occurs 90 days following the date a summary is furnished to Plan
participants describing the elimination of optional forms of benefit in
accordance with Treasury Regulation section 1.411(d)-4(e)(1)(ii) and
(ii) January 1, 2004 (whichever date occurs first, the "Elimination Effective
Date"), Section 8.5(a) of the Plan is amended to delete the phrase "Unless a
Participant or a Beneficiary elects an optional form of distribution described
in subsection (b)," as it appears therein.

        12.  Effective as of the Elimination Effective Date, subsection (b) of
Section 8.5 of the Plan is hereby deleted in its entirety (redesignating each
subsequent subsection and each reference thereto accordingly).

        13.  Section 8.5(c) of the Plan is amended to delete the last sentence
therein in its entirety.

        14.  Effective as of the Elimination Effective Date, Section 8.5(d) of
the Plan is amended to delete the phrase ", or installment or annuity payments
shall commence, as the case may be," as it appears in the first sentence
thereto.

--------------------------------------------------------------------------------

        15.  The first sentence of Section 8.5(e) of the Plan is amended in its
entirety to read as follows:

In the case of a distribution that is an "eligible rollover distribution" within
the meaning of section 402(c)(4) of the Code, a distributee may elect that all
or any portion of such distribution to which he or she is entitled shall be
directly transferred from the Plan to an individual retirement account described
in section 408(a) of the Code, an individual retirement annuity described in
section 408(b) of the Code, an annuity plan described in section 403(a) of the
Code, a qualified trust described in section 401(a) of the Code, an annuity
contract described in section 403(b) of the Code or an eligible plan under
section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state which agrees to separately account for amounts transferred into such
plan from this Plan; provided, however, that, in the case of any eligible
rollover distribution that includes the Participant's After-Tax Account, a
distributee may elect to transfer the After-Tax Account portion of such eligible
rollover distribution only to an individual retirement account or annuity
described in section 408(a) or (b) of the Code, or to a qualified defined
contribution plan described in section 401(a) or 403(a) of the Code that agrees
to account separately for amounts directly transferred into such plan from this
Plan, including separately accounting for the portion of such distribution which
is includible in gross income and the portion of such distribution which is not
so includible.

        16.  Effective as of the Elimination Effective Date, Section 8.6 of the
Plan is hereby deleted in its entirety (redesignating each subsequent Section
and each reference thereto accordingly).

        17.  Section 14.2(b) of the Plan is amended in its entirety to read as
follows:

        (b)  Special Rules. For the purposes of determining the accrued benefit
or account balance of a Participant under this Article 14, the accrued benefit
or account balance of any person who has not performed services for an employer
at any time during the 1-year period ending on the determination date shall not
be taken into account. Furthermore, any person who received a distribution from
a plan (including a plan that has terminated) in the aggregation group during
the 1-year period ending on the last day of the preceding Plan Year shall be
treated as a Participant in such plan, and any such distribution shall be
included in such Participant's account balance or accrued benefit, as the case
may be; provided, however, that in the case of a distribution made for a reason
other than a Participant's separation from service, death or Disability, this
sentence shall be applied by substituting "5-year period" for "1-year period".

        18.  Section 14.3 of the Plan is amended to substitute the phrase
"Profit Sharing and Matching Contributions" for the phrase "Employer
contributions" as it appears in the first sentence thereof.

--------------------------------------------------------------------------------

AMENDMENT NUMBER THREE
TO THE
HEALTH NET, INC. 401(k) SAVINGS PLAN
(as amended and restated effective January 1, 2001)

        The Health Net, Inc. 401(k) Savings Plan (the "Plan") is amended,
effective as of January 1, 1997, as follows:

        1.      Subsection (11) of Article 2 of the Plan is amended to add a new
sentence at the end thereof to read as follows:

Compensation, as defined in this subsection (11) and in Sections 4.5(c)(5), 7.5,
9.6 and 14.2(a)(4) of the Plan, shall include amounts not available to a
Participant in cash because such amounts are used to purchase group health
coverage under a cafeteria plan described in section 125 of the Code that
requires participants in such plan to certify that they have other health
coverage in order to receive cash rather than group health coverage, provided
that such Participant's Employer does not request or collect information
regarding the Participant's other health co/5verage as part of the enrollment
process for the cafeteria plan.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.40

